Case 1:21-mj-00086-MJA Document 1-1 Filed 09/01/21 Page 1 of 5 PageID #: 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 IN THE MATTER OF FEDERAL SEARCH
 WARRANT TO SEARCH CHIME                                           m/
 FINANCIAL, INC. FOR ALL RECORDS                    Case No.   / C>’/t11
 ASSOCIATED WITH CHIME FINANCIAL,
 INC. CREDIT/DEBIT CARD, FIRST SIX                  Filed Under Seal
 NUMBERS 498503 AND LAST FOUR
 NUMBERS 0143

                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

         I, Deputy United States Marshal W. Fred Frederick, being first duly sworn, hereby

 depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.     1 make this affidavit in support of an application for a search warrant under

 Federal Rule of Criminal Procedure 41 and 18 U.S.C.     § 2703(c)(l)(A)   for information about the

 Chime Financial, Inc. credit/debit Card with first six digits 498503 and last four digits 0143,

 issued by Chime Financial, Inc., headquartered at 77 Maiden Lane San Francisco, CA 94108.

 The target credit/debit card is described herein, and the location information to be seized is

 described herein and in the application for search warrant.

        2.      1 have been employed by the United States Marshal Service (USMS) as a Deputy

 United States Marshal (DUSM) since December 10, 2009.           1 am a graduate of the USMS

 Training Academy and the Criminal Investigator Training Program at the Federal Law-

Enforcement Training Academy in Glynco, GA. My duties as a DUSM assigned to the Northern

District of West Virginia include investigating, locating and apprehending state and federal

fugitives wanted for violations of state and federal law. I completed the USMS Sex-Offender

Investigations Coordinator Training Program on July 24, 2015 and I am currently assigned as the
Case 1:21-mj-00086-MJA Document 1-1 Filed 09/01/21 Page 2 of 5 PageID #: 3




 District Sex-Offender Investigations Coordinator for the USMS in the Northern District of West

 Virginia.

         3.        Prior to being employed as a DUSM, I was employed as a Deputy Sheriff at the

 Marion County Sheriffs Department in West Virginia from February 1, 2000 through

 December 4, 2009. I am a graduate of the West Virginia State Police Academy and have also

 completed advanced training in criminal investigations that include Narcotics Investigations,

 Undercover        Drug     Investigations,   Homicide      Investigations,    Clandestine     Laboratory

 Investigations, Crime Scene Investigations, Forensic Evidence Collection and Latent Fingerprint

 Recovery and Drug Diversion.

         4.        As a Deputy Sheriff, I was assigned as a detective with the Three River’s Drug

 and Violent Crimes Taskforce for over six years and have investigated countless cases involving

 drug use and distribution and violent crimes. I was also assigned to the USMS’s Mountain State

 Fugitive Taskforce as a Taskforce Officer from May 4, 2007 until leaving the Sheriff’s

 Department to become a DUSM.

         5.        As a Deputy U.S. Marshal and as a Deputy Sheriff, I have obtained and executed

 search warrants, arrest warrants, and other court orders and provided testimony in both state and

 federal courts.

         6.        The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all my knowledge about this matter.

        7.         Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C.       § 2250   have been committed, are being committed and/or, will be



                                                     2
Case 1:21-mj-00086-MJA Document 1-1 Filed 09/01/21 Page 3 of 5 PageID #: 4




 committed by Jason Lewis BELL. There is also probable cause to believe that the financial

 transactions and information being sought will constitute evidence of these criminal violations.

         8.     Based on the facts set forth in this affidavit, there is probable cause to believe that

 Jason Lewis BELL has violated 18      U.S.C. §   2250. Jason Lewis BELL is the subject of federal

 investigation in relation to this crime. There is also probable cause to believe that Jason Lewis

 BELL was aware of these charges and has since fled. There is also probable cause to believe

 that the information sought will assist law enforcement in corroborating the elements of the

 crime in this criminal investigation.    Specifically, the data received will verif~y Jason Lewis

 BELL’s location throughout the time span of the criminal conduct.

         9.     The court has jurisdiction to issue the proposed warrant because it is a “court of

 competent jurisdiction” as defined in 18 U.S.C.       §   2711. Specifically, the Court is the United

 States District Court for the Northern District of West Virginia, a district court of the United

 States that has jurisdiction over the offense being investigated. S~ 18 U.S.C.     § 271 1(3)(A)(i).
                                           PROBABLE CAUSE

         10.    The United States, including the USMS, is conducting a criminal investigation of

 Jason Lewis BELL, regarding possible violations of Title 18 U.S.C.       § 2250.
         11.    Jason Lewis BELL was convicted of Lewd and Lascivious Behavior/Molestation

 in Clay County, Florida on 07-24-2007. The victim in this case was a child under the age of

 sixteen. Based on this conviction, BELL has a lifetime requirement to register as a sex-offender

 in the State of Florida and the State of West Virginia.

         12.    Jason Lewis BELL had last registered as a sex-offender in the State of Florida on

 12-30-2019 and signed a Florida State FDLE Sexual Predator/Offender Registration Form at the

 Jacksonville Sheriff’s Office. On 02-05-2020, BELL signed a State of Florida FDLE Sexual



                                                   3
Case 1:21-mj-00086-MJA Document 1-1 Filed 09/01/21 Page 4 of 5 PageID #: 5




 Predator/Offender Transient Check-In Form. Both forms notify BELL of his requirement to

 register as a sex-offender.

         13.    On May 6, 2021, DSOC/DUSM Frederick received a collateral lead from

 DSOC/DUSM Tippic, M/FL, regarding Jason Lewis BELL.            DUSM Tippic advised DUSM

 Frederick that BELL had last registered as a sex-offender in the State of Florida on December

 30, 2019. BELL was wanted by local law-enforcement in the State of Florida and an arrest

 warrant had been issued.      DUSM Tippie’s investigations revealed that BELL had resided in

 Fairmont, WV from around November 2020 until February 2021, when he returned to Florida.

 BELL had been associated with a female identified as Anna FROCK in West Virginia.

         14.     DUSM Frederick contacted the WV State Police Sex-Offender Registry and

 confirmed that there was no record of Jason Lewis BELL having ever registered as a sex-

 offender in the State of West Virginia. DUSM Frederick opened an investigation on Jason Lewis

 BELL for possible violations of 18 U.S.C. §2250, the Sex Offender Registration Notification

 Act.

         15.     On May 25, 2021, DUSM Frederick interviewed Anna Frock, who confirmed that

 she had been in a romantic relationship with Jason Lewis BELL from around November 2020

 until February 2021. Frock had met BELL online, and BELL had used an alias, “Jay BOYER,”

 when introducing himself to Frock. DUSM Frederick showed Frock a photograph of Jason

 Lewis BELL and she positively identified him as the male she knew as “Jay BOYER.” Frock

 stated that BELL had been living in a house trailer in the Camelot Mobile Home Park in

 Fairmont, WV throughout this time. DUSM Frederick interviewed other witnesses, including

 the owner of the mobile home, Billie Joel Hood, who corroborated that BELL had lived at his

 residence, Lot# 14, Camelot Mobile Home Park, Fairmont, WV, during this time.



                                                 4
Case 1:21-mj-00086-MJA Document 1-1 Filed 09/01/21 Page 5 of 5 PageID #: 6




          16.         Anna Frock provided DUSM Frederick with Jason Lewis BELL’s celiphone

 number, 904-506-3532.          DUSM Frederick observed this same celiphonc number in Frock’s

 ccllphonc contacts under the name “Jay BOYER.”

          17.         DUSM Frederick received records from Greyhound Bus dated February 13, 2021

 which shows that Jason BELL purchased a bus ticket to travel from Fairmont, WV to

 Jacksonville, FL for $130.99 utilizing a credit/debit card issued by Chime Financial, Inc., with

 first six digits 498503 and last four digits 0143.

          18.         By obtaining subscriber and transactional records from CHIME Financial, mc,

 law-enforcement will be able to determine if Jason Lewis BELL’s credit/debit was in the

 Fairmont, WV area from October 2020 through May 2021, which would further corroborate that

 BELL was living in the State of West Virginia as an unregistered sex-offender, in violation of 18

 U.S.C.   §   2250.

                                     AUTHORIZATION REOUEST

          19.         Based on the foregoing, I request that the Court issue the proposed search

 warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C.           § 2703(c).
                                                          Respectfully submitted,



                                                          ~W~~ed Fred~~k
                                                          Deputy United States Marshal
                                                          United States Marshals Service



 Subscribed and sworn to before me on_September 1                       ,   2021      By phone




 UNITED STATES MAGISTRATE JUDGE
 MICHAEL JOHN ALOI

                                                      5
